UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
KATHLEEN BREEN, et al.,             )
                                    )
      Plaintiffs,                   )
                                    )
      v.                            )                Civil Action No. 05-0654 (PLF)
                                    )
ANTHONY FOXX, SECRETARY OF          )
TRANSPORTATION, DEPARTMENT          )
OF TRANSPORTATION, et al.,          )
                                    )
      Defendants.                   )
____________________________________)


                          MEMORANDUM OPINION AND ORDER

               On November 4, 2016, the Court granted Joseph D. Gebhardt’s Motion to

Withdraw as Attorney for Plaintiffs. Order (Nov. 4, 2016) [Dkt. 321]. Upon consideration of

the Defendants’ Motion for Clarification and Partial Reconsideration of Order Granting

Gebhardt’s Motion to Withdraw From Representation (“Defendants’ Motion for Clarification

and Partial Reconsideration”) [Dkt. 323] and Plaintiffs’ Response to Defendants’ Motion for

Clarification and Partial Reconsideration of Order Granting Gebhardt’s Motion to Withdraw

From Representation (“Plaintiffs’ Response”) [Dkt. 328], the Court will clarify its November 4,

2016 Order and deny the defendants’ motion for partial reconsideration.

               Joseph D. Gebhardt was the lead counsel for the plaintiffs in this case. He closed

his law firm, Gebhardt & Associates, in 2014. Plaintiffs’ Response Exhibit A. On August 18,

2016, Daniel K. Gebhardt, also a former partner at Gebhardt & Associates, filed an unopposed

Motion to Withdraw as Attorney for Plaintiffs, stating that he is now a solo practitioner and “no

longer has the resources to devote to the case.” Unopposed Motion to Withdraw as Attorney for
Plaintiffs at 1 [Dkt. 300]. In his unopposed motion, Daniel Gebhardt stated that “[i]n light of the

fact that the Plaintiffs now have new competent counsel, it is appropriate for undersigned

counsel to be allowed to withdraw.” Id. at 1. He further represented that counsel for the

defendants had no opposition to his withdrawal. Id. The Court granted Daniel Gebhardt’s

motion to withdraw by minute order on September 27, 2016. Joseph Gebhardt filed a motion to

withdraw for the same reason; he no longer has the resources to provide plaintiffs with

representation in this case. See Plaintiffs’ Response Exhibit B; Letter from Joseph D. Gebhardt

(Dec. 2, 2016) at 1 [Dkt. 333].

               After the closure of Gebhardt & Associates, there has been confusion regarding

which plaintiffs have chosen to pursue their claims pro se and which have obtained

representation through plaintiffs’ new counsel, Joseph M. Sellers and Gary M. Gilbert. See

Defendants’ Motion for Clarification and Partial Reconsideration at 1 n.1. Plaintiffs’ counsel

have reached out to all of the plaintiffs previously represented by Joseph Gebhardt. Plaintiffs’

Notice of Filing Regarding the Individuals Who Have Retained Plaintiffs’ Counsel at 1-2 [Dkt.

307]. Plaintiffs’ counsel have also reached out to the 663 plaintiffs who were previously

dismissed from this case. Plaintiffs’ Notice of Filing Regarding the Individuals Who Have

Retained Plaintiffs’ Counsel at 1 n.3 [Dkt. 313]. Due to the many years that have passed in this

case and a lack of accurate contact information for all plaintiffs, many of the plaintiffs have not

responded to letters from plaintiffs’ new counsel, and some letters have been returned as

undeliverable. See id.; Plaintiffs’ Response at 2.

               The Court granted Joseph Gebhardt’s motion to withdraw based on the following

information: (1) Joseph Gebhardt’s law firm is now closed and he no longer has the means to

represent the plaintiffs in this case; (2) Daniel Gebhardt’s unopposed motion to withdraw



                                                 2
because he also no longer has the means to represent the plaintiffs in this case; (3) the

representation in Daniel Gebhardt’s motion that the plaintiffs in this case now have competent

counsel; and (4) the efforts of plaintiffs’ new counsel to reach all of the named and dismissed

plaintiffs previously represented by Joseph Gebhardt.

               The present motion to withdraw did not comply with Local Civil Rule 83.6(c)

because it did not state that notice of Joseph Gebhardt’s motion to withdraw had been given to

each party not currently represented by plaintiffs’ counsel. The Court is satisfied, however, that

the efforts by plaintiffs’ new counsel to reach the named and dismissed plaintiffs in this case

constitutes a sufficient effort to notify them that they may need to obtain new counsel, retain Mr.

Sellers or Mr. Gilbert, or proceed pro se. Given the difficulties that plaintiffs’ new counsel have

had in attempting to reach these individuals, it is unlikely that Joseph Gebhardt would be more

successful in that endeavor.

               Accordingly, it is hereby

               ORDERED that defendants’ Motion for Partial Reconsideration of Order

Granting Gebhardt’s Motion to Withdraw From Representation [Dkt. 323] is DENIED; and it is

               FURTHER ORDERED that plaintiffs’ new counsel shall submit a status report on

or before January 4, 2017, on their continuing efforts to contact the plaintiffs previously

represented by Joseph Gebhardt and include an updated list of plaintiffs who have retained

plaintiffs’ counsel, plaintiffs who have chosen to proceed pro se, and the individuals who have




                                                  3
not responded to letters from plaintiffs’ counsel or for whom letters have been returned as

undeliverable.

                 SO ORDERED.



                                                            /s/________________________
                                                            PAUL L. FRIEDMAN
                                                            United States District Judge
DATE: December 14, 2016




                                                4